OPINION — AG — ** NOTE OPINION CANNOT BE EDITED . . . INSERTED THE QUESTIONS . . . READ THE FULL TEXT FOR REPLY . . . ** QUESTION(1): WHAT WOULD THE WORD "FURNITURE" INCLUDE, AS USED IN ARTICLE X, SECTION 10 OKLAHOMA CONSTITUTION ?, QUESTION(2): SHOULD THAT PORTION OF 70 O.S.H. 1-20 AS AMENDED, WHICH RELATES TO THE USE OF MONEYS DERIVED FORM THE PROCEEDS OF A BUILDING FUND LEVY VOTED BY THE PEOPLE PRIOR TO APRIL 5, 1955, BE TREATED AS CONSTITUTIONAL? (** OPINION NO. MARCH 27, 1948 — " * * * IT IS BELIEVED THAT THERE EXISTS AMPLE JUSTIFICATION FOR SCHOOL BOARDS TO EXPEND BOND MONEY VOTED FOR `SCHOOL FURNITURE' TO PURCHASE AND PROVIDE ITEMS OF CAPITAL OUTLAY, SUCH AS REFRIGERATORS, TYPEWRITERS, SEWING MACHINES, AND OTHER ITEMS OF SCHOOL FURNITURE AND EQUIPMENT WHICH ARE REASONABLY ESSENTIAL AS PART OF THE OFFICIALLY AUTHORIZED COURSES OF INSTRUCTION TO BE TAUGHT IN THE SCHOOLS ". CITE: ARTICLE X, SECTION 19 (RICHARD HUFF) ** SEE: OPINION NO. 71-244 (1971) **